 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
December 30, 2004, as amended and restated effective March 20, 2007 and as
further amended and restated effective November 20, 2007 by and among Biodel
Inc., a Delaware corporation with an address at 6 West Kenosia Avenue, Danbury,
CT 06810-7352 (“BIODEL”, “Employer” or the “Company”), and Solomon S. Steiner,
Ph.D., an individual residing 24 Old Wagon Road, Mt. Kisco, New York 10509
(“Employee”).
W I T N E S S E T H:
     WHEREAS, Employer desires to secure the services of Employee as President
and Chief Executive Officer; and
     WHEREAS, Employee desires to enter into the employ of Employer in
accordance with the terms and conditions herein set forth;
     WHEREAS, the parties entered into an agreement as of December 30, 2004
which was amended and restated effective March 20, 2007;
     WHEREAS, the parties wish to further amend such agreement so that such
agreement as so amended shall read in its entirety as follows
     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements of the parties herein set forth, the parties hereto hereby covenant
and agree as follows:
          1. Position of Employment. Subject to the terms and conditions hereof,
Employer hereby agrees to employ the services of Employee as President and Chief

1



--------------------------------------------------------------------------------



 



Exhibit 10.1
Executive Officer and Employee hereby accepts such employment and agrees to
serve the Company in such capacity. Employee shall have the duties, authority
and responsibilities customarily associated with the offices of President and
Chief Executive Officer and shall report to the Company’s Board of Directors.
During the period that Employee is employed by Employer, Employee shall devote
substantially all of his business time and attention to the performance of the
duties described herein. Notwithstanding the foregoing, Employee shall be
entitled to serve on the Board of Directors of Vyteris, Inc. and the Boards of
other Companies if approved by the Company’s Board of Directors, to pursue
charitable endeavors and to participate in professional organizations, provided
that such activities do not interfere in any material respect with the
performance by Employee of his duties hereunder. Employee shall at all time act
in good faith in the performance of his duties. Employee agrees to abide by the
rules, regulations, instructions, personnel practices and policies of the
Company and any changes therein which may be adopted from time to time by the
Company applicable to employees generally, including, but not limited to, those
relating to the protection of the Company’s proprietary trade secrets and
confidential information.
          2. Contract Term. Unless terminated earlier pursuant to Section 4
below, the initial term of Employee’s employment under this Agreement shall be
for the period from the date of this Agreement (the “Commencement Date”) to
November 20, 2009 (the “Initial Termination Date”). Following the Initial
Termination Date, this Agreement shall be automatically renewed for successive
one-year terms (each, a “Renewal Term”) unless, at least three months prior to
the Initial Termination Date or the expiration of a Renewal Term, as applicable,
Employee or BIODEL in his or its respective sole discretion notifies the other
party in writing of his or its intent to terminate this

2



--------------------------------------------------------------------------------



 



Exhibit 10.1
Employment Agreement as of the Initial Termination Date or the expiration of a
Renewal Term, as applicable. The term of Employee’s employment hereunder,
including any renewal periods pursuant to the immediately preceding sentence,
shall be hereafter referred to as the “Contract Term.” Notwithstanding the
foregoing, if a Change of Control occurs during the Contract Term, the Contract
Term shall automatically extend for a period of two (2) years from the effective
date of Change of Control and shall automatically terminate at the end of such
period. “Change of Control” shall have the Definition set forth in Appendix A
hereto, which is hereby incorporated by reference.
     3. Salary and Additional Benefits.
          3.1 Employer shall pay to Employee and Employee agrees to accept as
compensation for his services to be rendered hereunder, an initial base salary
of Three Hundred and Seventy-Five Thousand Dollars ($375,000) (“Base Salary”)
per year for the period commencing with the Commencement Date and ending on the
completion of the Contract Term, payable in equal installments on the 15th and
last day of each month. In the event the Board of Directors shall by resolution
increase the base salary, then this agreement shall be deemed so amended as of
the effective date of such resolution or such other date specified in such
resolution.
          3.2 During the term of this Agreement, Employee, as President and CEO,
shall be entitled to receive an annual year-end bonus in cash in an amount of
not more than fifty percent (50%) of Base Salary as determined by the Board of
Directors. At the time the Board of Directors considers the Employee’s bonus but
not less than

3



--------------------------------------------------------------------------------



 



Exhibit 10.1
annually, the Board of Directors shall also consider an award to the employee of
stock or options to acquire stock under any stock award plan then in effect.
          3.3 Employee shall be entitled to vacations, at such times as Employee
shall reasonably determine, of at least four weeks each year of employment
hereunder.
          3.4 In addition to the foregoing, Employee shall also(i) participate
in and be entitled to receive medical insurance and other benefits substantially
equivalent to the normal benefits provided by BIODEL to its employees generally
and (ii) participate in various retirement, welfare, fringe benefit and
executive perquisite plans, programs and arrangements of the Company to the
extent the senior executives of the Company generally are eligible for
participation under the terms of such plans, programs and arrangements
including, without limitation, plans, programs and arrangements for the granting
of options to purchase securities of the Company or other equity based
compensation. Employee acknowledges the right of Employer to change, amend, or
terminate any of the benefits referred to in this paragraph, at any time in a
manner which does not discriminate between Employee and other company employees
who are eligible to participate in such benefits.
          3.5 Employer shall reimburse Employee for any ordinary, necessary and
reasonable travel, maintenance and entertainment expenses incurred by the
Employee in the course of his duties under this Agreement, in accordance with
the Employer’s customary policies and practices in effect from time to time,
upon submission to the Employer of appropriate vouchers and receipts evidencing
the same.

4



--------------------------------------------------------------------------------



 



Exhibit 10.1
          3.6 The Company shall pay a mandatory bonus of $250,000 (payable to
Steiner Ventures) upon (a) stockholders equity of the Company exceeding $20mm,
(b) if any class of securities of the Company are registered under the
Securities Act of 1933, (b) the Company enters into stategic partnership with an
initial advance, payment or investment of $5 mm, or (d) five years from the date
of execution. Such bonus shall be paid in any event, including, without
limitation, whether or not the employeed is then employed by the Company and
whether or not the employee is then deceased.
     4. Termination. The employment of the Employee by the Company pursuant to
this Agreement shall terminate upon the occurrence of any of the following:
          4.1 Expiration of the Contract Term in accordance with Section 2;
          4.2 At the election of the Company, for cause, upon written notice by
the Company to the Employee. For the purposes of this Section 4.2, cause for
termination shall be deemed to exist upon (a) a good faith finding by the Board
of Directors of the Company of (i) failure of the Employee to perform in any
material respect his assigned duties for the Company customarily associated with
the Office of Chief Executive Officer, which failure continues for ten (10) days
subsequent to written notice from the Company to the Employee of such failure,
or (ii) dishonesty, gross negligence or misconduct not involving any exercise of
business judgment in good faith relating to the performance of his duties for
the Company; (b) the conviction of the Employee of, or the entry of a pleading
of guilty or nolo contendere by the Employee to, any crime involving moral
turpitude or any felony; or (c) the material breach by the Employee of any terms
of

5



--------------------------------------------------------------------------------



 



Exhibit 10.1
this Agreement, which breach continues for ten (10) days subsequent to written
notice from the Company to the Employee of the breach;
          4.3 Upon the death or, at the election of the Company, disability of
the Employee. As used in this Agreement, the term “disability” shall mean the
inability of the Employee, due to a physical or mental disability, for a period
of 180 days, whether or not consecutive, during any 360-day period to perform
the services contemplated under this Agreement. A determination of disability
shall be made by a physician satisfactory to both the Employee and the Company;
provided that if the Employee and the Company do not agree on a physician, the
Employee and the Company shall each select a physician and these two together
shall select a third physician, whose determination as to disability shall be
binding on all parties. Nothing herein shall be construed to violate any Federal
or State law including the Family and Medical Leave Act of 1993, 29 U.S.C.S.
§2601 et seq., and the Americans With Disabilities Act, 42 U.S.C.S. §12101 et
seq.
          4.4 The Company may terminate the employment of the Employee at any
time without cause immediately upon giving the Employee 30 days’ prior written
notice of termination or payment in lieu of notice. The Employee may terminate
his employment at any time for good reason immediately upon giving the Employer
thirty (30) days prior written notice of termination. For the purpose of this
Section 4.4, good reason for termination shall exist upon (i) the material
breach by the Company of any terms of this Agreement which breach continues for
ten (10) days subsequent to written notice from the Employee to the Company of
the breach or (ii) the assignment of the Employee of any duties inconsistent in
any material respect with the Employee’s positions with the Company as set forth
in this Agreement (including status, offices and

6



--------------------------------------------------------------------------------



 



Exhibit 10.1
titles), authority, duties or responsibilities as contemplated by this Agreement
or any action by the Company which results in a material diminution in such
positions, authority, duties or responsibilities, excluding for this purpose any
isolated, insubstantial and inadvertent action not taken in bad faith and which
is promptly remedied by the Company.
     5. Effect of Termination.
          5.1 Termination for Cause. In the event the Employee’s employment is
terminated for cause pursuant to Section 4.2, the Company shall pay to the
Employee the compensation and benefits which would otherwise be payable or
accrued to him through the last day of his actual employment by the Company.
          5.2 Termination for Death or Disability. If the Employee’s employment
is terminated by death or because of disability pursuant to Section 4.3, the
Company shall pay to the estate of the Employee or to the Employee, as the case
may be, the compensation and benefits which would otherwise be payable or
accrued to the Employee through the date of his termination and an additional
six months because of death or disability. The Company will continue health
benefits for one year after the date of termination.
          5.3 Termination Without Cause. If the Employee’s employment is
terminated (a) at the election of the Company pursuant to Section 4.4 without
cause, or (b) at the election of the Employee pursuant to Section 4.4 for good
reason, and in consideration of the post-termination non-compete and
non-solicitation agreement set forth in Section 6, the Company shall pay to the
Employee the compensation and benefits payable or accrued to him under Section 4
(including the provision of medical insurance,

7



--------------------------------------------------------------------------------



 



Exhibit 10.1
disability and life insurance), at the times provided in Section 4, through the
longer of (x) two (2) years following the termination date or (y) the balance of
the term of this Agreement.
     6. Non-Compete and Non-Solicitation.
          6.1 The Employee recognizes that his willingness to enter into the
restrictive covenants contained in this Section 6 are a critical condition
precedent to the willingness of BIODEL to enter into and perform under this
Agreement. The Employee also acknowledges that the restrictions contained in
this Section 6 will not materially or unreasonably interfere with the Employee’s
ability to earn a living. The Employee acknowledges that the restrictions
contained in this Section 6 are necessary to protect the legitimate interests of
BIODEL and to ensure that Employee will not reveal or use BIODEL’s confidential,
proprietary or trade secret information or unfairly compete with BIODEL after
his termination.
          6.2 During the Contract Term and, in the event the Employee’s
employment is terminated for cause pursuant to Section 4.2, through the day
immediately prior to the first anniversary of the termination date, or, if the
Employee’s employment is terminated (a) at the election of the Company pursuant
to Section 4.4 without cause, or (b) at the election of the Employee pursuant to
Section 4.4 for good reason, for so long as the Company shall pay to the
Employee the compensation and benefits payable or accrued to him under Section 4
(including the provision of medical insurance, disability and life insurance),
at the times provided in Section 4, the Employee will not directly or
indirectly:

8



--------------------------------------------------------------------------------



 



Exhibit 10.1
               (a) as an individual proprietor, partner, stockholder, officer,
employee, consultant, director, joint venturer, investor, agent, distributor,
dealer, representative, lender, or in any other capacity whatsoever (other than
as the holder of outstanding stock or equity of another entity), engage in the
business of delivering insulin by the oral, sublingual or injectable route of
administration; or
               (b) recruit, solicit or induce, or attempt to induce, any
employee or employees of the Company to terminate their employment with, or
otherwise cease their relationship with, the Company, or hire any such employee;
or
               (c) knowingly solicit, divert, limit or take away, or attempt to
divert or to take away, the business or patronage of any of the clients,
customers, dealers, distributors, representatives or accounts, or prospective
clients, customers, dealers, distributors, representatives or accounts, of the
Company which were contacted, solicited or served by employees of the Company
while the Employee was employed by the Company.
          6.3. In the event that any court of competent jurisdiction determines
that the duration or the geographic scope, or both, of the non-competition and
non-solicitation provisions set forth in this Section 6 are unreasonable and
that such provisions are to that extent unenforceable, the parties hereto agree
that the provisions shall remain in full force and effect for the greatest time
period and in the greatest area that would not render them unenforceable.
          6.4 The restrictions contained in this Section 6 are necessary for the
protection of the Company’s legitimate interests, confidential, proprietary or
trade secret information, or goodwill; or to protect the Company from the misuse
or disclosure of its

9



--------------------------------------------------------------------------------



 



Exhibit 10.1
confidential, proprietary or trade secret information; or to protect the Company
from unfair competition. The Employee agrees that any breach of this Section 6
will cause the Company substantial and irreparable damage and therefore, in the
event of any such breach, in addition to such other remedies which may be
available, the Company shall have the right to seek specific performance and
injunctive relief.
          6.5 The Employee agrees that the duration and geographic restrictions
imposed in this Agreement are fair and reasonable and are reasonably required
for the protection of the Company. To the extent any portion of this Agreement,
or any portion of any provision of this Agreement, is held to be invalid or
unenforceable, it shall be revised to reflect most nearly the parties’ intent
and the remainder of the provision or provisions of this Agreement shall be
unaffected and shall continue in full force and effect.
          6.6 For purposes of this Section 6 and Section 7, the “Company” refers
to the Company and any of its affiliates.
     7. Confidential Information
          7.1. By executing this Agreement, the Employee recognizes and agrees
that he is employed in a position with the Company in which he will have access
to certain confidential and proprietary information concerning the business of
the Company which is of great value to the Company and which, if used in
competition with the Company, would render great and irreparable harm to the
Company. Such information includes, but is not limited to, information relating
to business operations; services; network; systems; strategic business plans;
marketing plans; long-range goals; assets and liabilities; technical and
engineering methods, processes, and/or know-how; research and

10



--------------------------------------------------------------------------------



 



Exhibit 10.1
development activities; products; computer software and programs; marketing
data; pricing; product designs; discoveries; inventions; budgets; projections;
customers and suppliers; development plans, strategies and forecasts; new
products and services; and financial statements. This information is provided to
the Employee solely for use in the course of his employment with, and for the
benefit of, the Company.
          7.2. To ensure that such confidential information provided to the
Employee is maintained in confidence by him and not used by him to unfairly
compete with the Company, the Employee shall not, during the course of the
Employee’s employment and at any time within two (2) years thereafter following
the termination of his employment (regardless of whether the Employee’s
termination is voluntary or involuntary, or with or without cause), divulge,
furnish or make accessible to anyone, or use in any way other than in
furtherance of the interests of the Company: (i) any confidential, proprietary
or secret knowledge or information which the Employee has acquired or become
acquainted with, or will acquire or become acquainted with, during the course of
the Employee’s employment with the Company; (ii) any confidential or proprietary
information concerning the Company’s customers, including but not limited to,
information concerning a customers need, practice or preferences; (iii) any
confidential, proprietary or trade secret research and development activities of
the Company; and (iv) any other confidential, proprietary or trade secret
information relating to the business of the Company. The Employee agrees that
this restriction applies to all such information regardless of whether such
information was developed by him. This restriction shall not apply to
information (i) which is or becomes public knowledge through no fault of the
Employee, (ii) is known to the Employee at the time of its

11



--------------------------------------------------------------------------------



 



Exhibit 10.1
disclosure as shown by his prior written records, or (iii) is disclosed to the
Employee by a third party who is under no confidential obligation to the
Company. The Employee further agrees that upon request by the Company, or upon
the termination of the Employee’s employment, the Employee will immediately
return to the Company any and all such information in the Employee’s possession
or under the Employee’s control.
     8. Representations and Warranties of the Employee. The Employee represents
and warrants to the Company as follows:
          8.1. All facts concerning the Employee’s background, education,
experience and employment history as described to the Company in writing are
true and correct;
          8.2 The Employee’s execution of this Agreement and employment with the
Company does not and will not conflict with any obligations that the Employee
has to any current or former employer, any other individual, corporation,
partnership, association, trust or any other entity or organization, including
any instrumentality of government;
          8.3 All files, records, compilations, reports, studies, manuals,
memoranda, notebooks, documents, financial reports and statements,
correspondence, and other confidential information whether prepared by the
Employee or otherwise coming into the possession of the Employee, and all copies
thereof, are, and shall remain, the exclusive property of the Company, and shall
be delivered to the Company as soon as reasonably practicable and at the expense
of the Company in the event of the Employee’s termination or at any other time
if requested by the Company.

12



--------------------------------------------------------------------------------



 



Exhibit 10.1
          8.4 The Employee acknowledges that the Company may, and contemplates,
purchasing “key man life insurance” on Employee with the Company as sole
benificiary.
          8.5 The Employee confirms that all IP created or owned by Steiner
Ventures, since it’s inception in April, 2003 belongs to the Company.
     9. Indemnification. Employer shall indemnify Employee and hold him harmless
against any and all claims and liabilities asserted against Employee which arise
in connection with the performance of Employee’s duties and responsibilities
while acting in Employee’s capacity as an employee of Employer, except Employer
shall not be obligated to indemnify or hold Employee harmless against any claim
or liability which arises out of Employee’s bad faith or intentional misconduct.
     10. Property Rights. With respect to information, inventions and
discoveries developed, made or conceived of by Employee, either alone or with
others, at any time during Employee’s employment by the Company and whether or
not within working hours, arising out of such employment or pertinent to any
field of business or research in which, during such employment, the Company is
engaged or (if such is known to or ascertainable by Employee) is considering
engaging, Employee agrees:
          10.1 that all such information, inventions and discoveries, whether or
not patented or patentable, shall be and remain the exclusive property of the
Company;
          10.2 to disclose promptly to an authorized representative of the
Company all such information in Employee’s possession as to possible
applications and uses thereof;

13



--------------------------------------------------------------------------------



 



Exhibit 10.1
          10.3 not to file any patent application relating to any such invention
or discovery except with the prior written consent of an authorized officer of
the Company;
          10.4 that Employee hereby waives and releases any and all rights
Employee may have in and to such information, inventions and discoveries and
hereby assigns to the Company and/or its nominees all of Employee’s right, title
and interest in them, and all Employee’s right, title and interest in any
patent, patent application, copyright or other property right based thereon.
Employee hereby irrevocably designates and appoints the Company and each of its
duly authorized officers and agents as Employee’s agent and attorney-in-fact to
act for Employee and in Employee’s behalf and stead to execute and file any
document and to do all other lawfully permitted acts to further the prosecution,
issuance and enforcement of any such patent, patent application, copyright or
other property right with the same force and effect as if executed and delivered
by Employee; and
          10.5 at the request of the Company and without expense to Employee, to
execute such documents and perform such other acts as the Company deems
necessary or appropriate for the Company to obtain patents on such inventions in
a jurisdiction or jurisdictions designated by the Company, and to assign to the
Company or its designee such inventions and any patent applications and patents
relating thereto.
     11. Notices. All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 10.

14



--------------------------------------------------------------------------------



 



Exhibit 10.1
     12. Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws (and not the law of conflicts) of
the State of New York.
     13. Jurisdiction. Except as otherwise provided for herein, each of the
parties (a) submits to the exclusive jurisdiction of any state court sitting in
New York County, New York or federal court sitting in the Southern District of
New York in any action or proceeding arising out of or relating to this
Agreement, (b) agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court and (c) agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
Each of the parties waives any defense of inconvenient forum to the maintenance
of any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto. Any
party may make service on another party by sending or delivering a copy of the
process to the party to be served at the address and in the manner provided for
giving of notices in Section 13. Nothing in this Section 13, however, shall
affect the right of any party to serve legal process in any other manner
permitted by law.
     14. Survival. The provisions of Sections 6, 7, 8, 9, 10, 11, 12 and 13
shall survive the termination of this Agreement.
     15. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

15



--------------------------------------------------------------------------------



 



Exhibit 10.1
     16. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.
     17. Amendment. This Agreement may be amended or modified only by a written
instrument executed by all of the parties hereto.
     18. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of all of the parties hereto and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business; provided, however, that
the obligations of the Employee are personal and shall not be assigned by him.
     19. Miscellaneous.
          19.1 No delay or omission by either party in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.
          19.2 The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          19.3 In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

16



--------------------------------------------------------------------------------



 



Exhibit 10.1
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first written above.

                  BIODEL INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                          Solomon S. Steiner    

17



--------------------------------------------------------------------------------



 



Exhibit 10.1
APPENDIX A
     For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred, if any one of the following events occurs:
(a) the acquisition by any person or group of beneficial ownership of more than
50% of the outstanding shares of Common Stock of the Company, or, if there are
then outstanding any other voting securities of the Company, such acquisition of
more than 50% of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors, except for any of the following acquisitions of beneficial ownership
of Common Stock or other voting securities of the Company: (i) by the Company or
any Employee benefit plan (or related trust) sponsored or maintained by the
Company or any entity controlled by the Company; (ii) by Solomon S. Steiner; or
(iii) by any person or entity during the lifetime Solomon S. Steiner if the
shares acquired were beneficially owned by Solomon S. Steiner immediately prior
to their acquisition and the acquisition is a transfer to a trust, partnership,
corporation or other entity in which Solomon S. Steiner owns a majority of the
beneficial interests;
(b) the Company sells all or substantially all of its assets (or consummates any
transaction having a similar effect) or the Company merges or consolidates with
another entity or completes a reorganization unless the holders of the voting
securities of the Company outstanding immediately prior to the transaction own
immediately after the transaction in approximately the same proportions 50% or
more of the combined voting power of the voting securities of the entity
purchasing the assets or surviving the merger or consolidation or the voting
securities of its parent company, or, in the case of a reorganization, 50% or
more of the combined voting power of the voting securities of the Company;
Notwithstanding the foregoing, any purchase or redemption of outstanding shares
of Common Stock or other voting securities by the Company resulting in an
increase in the percentage of outstanding shares or other voting securities
beneficially owned by any person or group shall be deemed to constitute a
reorganization; however, no increase in the percentage of outstanding shares or
other voting securities beneficially owned by Solomon S. Steiner or any person
or entities referred to in (a)(i) or (iii) above resulting from any redemption
of shares or other voting securities by the Company shall result in a Change of
Control;
(c) the Company is liquidated; or
(d) the Board (if the Company continues to own its business) or the

18



--------------------------------------------------------------------------------



 



Exhibit 10.1
board of directors or comparable governing body of any successor owner of its
business (as a result of a transaction which is not itself a Change of Control)
consists of a majority of directors or members who are not Incumbent Directors.
For purposes of this Agreement, (A) “voting securities” means securities whose
holders are entitled to vote in the election of all or a majority of the
authorized number of directors at the time the determination of ‘voting
securities” status is being made and (B) 50% or more of the combined voting
power shall refer to the voting power to elect a majority of the authorized
number of directors determined at that time. “Voting securities” shall not
include preferred stock or other securities whose holders are entitled to vote
in the election of all or a majority of the authorized number of directors upon
the occurrence of some event or circumstance which has not occurred and such
rights to vote are not in effect at the time of the determination of “voting
securities” status. Preferred stock and other securities whose holders are then
entitled to vote for less than a majority of the authorized number of directors,
shall not be considered “voting securities.”

19